-271DETAILED ACTION
Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 11th February 2021.  By this amendment, Claim(s) 1, 4, 6-7, and 17 were amended; Claim(s) 5, 9, and 18 were cancelled; and No new Claim(s) were added; therefore, Claim(s) 1-4, 6-8, 10-17, and 19-23 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being 

Response to Arguments
Applicant’s arguments (Remarks Pg. 6) with respect to the rejection of the Claim(s) 1-4, 6-17, and 19-23 under AlA 35 U.S.C. §103; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claims 1 and 17; and Dependent Claims 2-4, 6-8, 10-16, and 19-23, are allowed.
The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claim limitations “a first pattern of a transparent polymeric material having a first color that is different from one or more colors of the light emitted by the quantum dot film, and a second pattern of another transparent polymeric material having a second color that is different from the first color and the one or more colors of the light emitted by the quantum dot film”, were not found in the prior art.

Claim 17 is essentially the same as Claim 1 and refers to a method of obtaining uniform white point values of light distributed by a backlight unit of a display device that is performed by the device of Claim 1.  Therefore Claim 17 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645           

                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645